Filed 10/18/19                                                        Case 19-21573                                                                      Doc
        Fill in this information to identify the case:

        Debtor 1       SHANNON DANIEL FOLEY
                       ____________________________________________________________________

        Debtor 2        __________________________________________________________________
        (Spouse, if filing)

                                                Eastern
        United States Bankruptcy Court for the: ______________________             California
                                                                       District of __________
                                                                                (State)
                     19-21573-B-13
        Case number ___________________________________________




      Official Form 410S2
      Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16

       If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
       debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
       filing that you assert are recoverable against the debtor or against the debtor's principal residence.
       File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                                  FLAGSTAR BANK, FSB
         Name of creditor:                                                                      Court claim no. (if known): 6-1


         Last four digits of any number you use to
         identify the debtor’s account:                           4    8   7       1


         Does this notice supplement a prior notice of postpetition fees,
         expenses, and charges?
         q
         X       No
         q       Yes. Date of the last notice: ____ ____ ______

       Part 1:          Itemize Postpetition Fees, Expenses, and Charges

       Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
       escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
       approved an amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                     Dates incurred                                          Amount

         1. Late charges                                                                                                       (1)   $
         2. Non-sufficient funds (NSF) fees                                                                                    (2)   $
         3. Attorney fees                                                                                                      (3)   $
         4. Filing fees and court costs                                                                                        (4)   $
         5. Bankruptcy/Proof of claim fees                                     5/15/19                                         (5)   $        300.00

         6. Appraisal/Broker’s price opinion fees                                                                              (6)   $
         7. Property inspection fees                                           4/25/19,5/21/19,6/20/19,7/19/19,8/19/19,9/28/19 (7)   $         90.00

         8. Tax advances (non-escrow)                                                                                          (8)   $
         9. Insurance advances (non-escrow)                                                                                    (9)   $
        10. Property preservation expenses. Specify:                                                                          (10)   $
        11. Other. Specify: Plan Review                                        4/23/19                                        (11)   $        350.00
        12. Other. Specify: 410A                                               4/29/19                                        (12)   $        250.00
        13. Other. Specify:                                                                                                   (13)   $
        14. Other. Specify:                                                                                                   (14)   $

       The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
       See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


      Official Form 410S2                         Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   page 1
Filed 10/18/19                                                                         Case 19-21573                                                                   Doc



       Debtor 1    SHANNON DANIEL FOLEY
                   _______________________________________________________                                                     19-21573-B-13
                                                                                                        Case number (if known) _____________________________________
                   First Name         Middle Name            Last Name




       Part 2: Sign Here


          The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your ddress and
          telephone number.
          Check the appropriate box.

         q      I am the creditor.
         q      I am the creditor’s authorized agent.


         I declare under penalty of perjury that the information provided in this claim is true and correct to the best
         of my knowledge, information, and reasonable belief.



                    /s/ DARLENE C. VIGIL
                        Signature
                                                                                                         Date    1 0 /_____
                                                                                                                 ____  1 8 / ________
                                                                                                                              2019




       Print:            DARLENE C.                                       VIGIL                          Title   ATTORNEY FOR CREDITOR
                         First Name                 Middle Name                  Last Name



       Company           BARRETT DAFFIN FRAPPIER TREDER & WEISS, LLP


       Address           3990 E. CONCOURS STREET SUITE 350
                         Number                     Street
                         ONTARIO, CALIFORNIA 91764
                         City                                            State               ZIP Code




                     ( 6 2 6 ) _____
       Contact phone ______     9 1 5 - _________
                                        5714                                                             Email EDCAECF@BDFGROUP.COM




      Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                    page 2
Filed 10/18/19                                                        Case 19-21573                                           Doc

                                                     CERTIFICATE OF SERVICE


                I hereby certify that on October 18, 2019, a true and correct copy of the Notice of Post Petition

        Mortgage Fees, Expenses and Charges was served via electronic means as listed on the Court's ECF

        noticing system or by regular first class mail to the parties listed on the attached list.

                                                              Respectfully submitted,

                                                              BARRETT DAFFIN FRAPPIER
                                                              TREDER & WEISS, LLP


                                                               BY: /s/ DARLENE C. VIGIL                         10/18/2019
                                                                   DARLENE C. VIGIL
                                                                   CA NO. 223442
                                                                   BARRETT DAFFIN FRAPPIER TREDER &
                                                                   WEISS, LLP
                                                                   3990 E. CONCOURS STREET SUITE 350
                                                                   ONTARIO, CA 91764
                                                                   Phone: (626) 915-5714, Fax: (972) 661-7726
                                                                   E-mail: EDCAECF@BDFGROUP.COM
                                                                   ATTORNEY FOR CREDITOR


        BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

         DEBTOR:
         SHANNON DANIEL FOLEY
         9544 ENCHANTMENT LANE
         STOCKTON, CA 95209

         DEBTOR'S ATTORNEY:
         SCOTT M. JOHNSON
         1430 BLUE OAKS BLVD. #250
         ROSEVILLE, CA 95747

         TRUSTEE:
         RUSSELL D. GREER
         P.O. BOX 3051
         MODESTO, CA 95353-3051




    bkusbk_POC_410S2-COS.rpt - 08/Eastern/Sacramento/00000008676538                                             Page 3 of 3
